Citation Nr: 0322599	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  97-00 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a neurotic 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from April 14, 1970 to July 7, 
1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
this case was previously remanded for further notice and/or 
development pursuant to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) 
(VCAA).  For reasons addressed below, although the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has recently held in Kuzma v. Principi, No. 03-7032 
(Fed.Cir. Aug. 25, 2003), that the VCAA is not applicable to 
claims filed prior to the effective date of the VCAA, the 
Board finds that remand of the issue of entitlement to 
service connection for a neurotic disorder is once again 
necessary.  


FINDINGS OF FACT

1.  Hypertension is not related to service.

2.  Diabetes mellitus is not related to service.


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  The veteran's diabetes mellitus was not incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board again notes that the claims for 
service connection for hypertension and diabetes mellitus are 
not governed by the VCAA.  However, the Board further notes 
that numerous steps were taken to advise the veteran of his 
need to submit evidence linking current disability to 
service, and with the exceptions of the claim that will be 
discussed in the Remand portion of this decision, he has not 
done so.  More specifically, the veteran was advised in the 
April 1996 statement of the case that service medical records 
did not reflect complaints, diagnoses or treatment of either 
hypertension or diabetes mellitus, and the August 1996 
supplemental statement of the case reiterated that the 
evidence did not establish that these disorders were incurred 
during active service.  In addition, after reviewing 
additional medical treatment records, a December 1999 
supplemental statement of the case again advised the veteran 
that the additional evidence showed that the veteran suffered 
from hypertension and diabetes mellitus but still did not 
show that they had their onset during service.  Moreover, 
following the Board's February 2001 remand that was 
predicated on the assumption that the veteran's claims were 
subject to the recently enacted VCAA, a December 2002 
supplemental statement of the case advised the veteran that 
none of the additional records showed any treatment during 
service or any possible relationship between these disorders 
and service, and an April 2003 supplemental statement of the 
case noted that additional medical evidence did not address 
the veteran's hypertension or diabetes nor any correlation to 
active service.  

Finally, the fact that the veteran did obtain an opinion from 
Dr. R. H. regarding his claim for service connection for a 
neurotic disorder reflects that the veteran clearly 
understood what he needed to submit in support of his claims 
for service connection for hypertension and diabetes.  
Accordingly, the Board concludes that the Department of 
Veterans Affairs (VA) has complied with its duty to assist 
the veteran in this matter and that remand for further notice 
and/or development as to these claims is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

Pre-service medical records do not reflect complaints or 
treatment for hypertension or diabetes mellitus.  October 
1968 and May 1969 records do reflect diagnoses that included 
rule out diabetes, but chemistry studies from both May and 
June 1969 reveal sugar levels that were within the normal 
range.  August 1969 pre-induction examination revealed blood 
pressure of 128/78.  A September 1969 record reflects 
complaints of chest discomfort and blood pressure of 102/92, 
but there was no diagnosis of hypertension or any heart 
disorder.  A urinalysis conducted approximately 6 days prior 
to the veteran's entry into active duty reflects that 
evaluation of sugar levels indicated negative findings.

Service medical records reflect that while the veteran did 
have complaints of chest pain, there were no diagnoses or 
findings of any heart disorder.  In addition, several 
urinalysis studies conducted during service reflect negative 
sugar evaluations and separation examination in June 1970 
revealed blood pressure of 138/78.  

While the veteran's June 1970 medical board proceedings 
summary reflects that the veteran was being separated for a 
condition which existed prior to service and not aggravated 
by service, the condition was indicated as chronic urinary 
problems.

Private medical records from August 1984 reflect that the 
veteran was concerned over the diagnosis of diabetes mellitus 
one week earlier.

Private medical records from H. D. Hospital for the period of 
February 1989 to August 1994 reflect numerous diagnoses of 
hypertension and diabetes mellitus.  March 1990 records 
reflect a history of diabetes for the previous five years and 
a history of hypertension for over ten years.  An entry for 
July 1991 reflects a history of diabetes mellitus for the 
previous five years, and an entry for March 1993 reflects a 
history of diabetes mellitus for the previous 7 years.  An 
entry for October 1993 indicates a history of diabetes 
mellitus for the previous ten years.  

VA treatment records from May to August 1994 reflect 
additional treatment for hypertension and diabetes mellitus.

In the veteran's April 1996 substantive appeal, the veteran 
asserted that he complained in service about his blood sugar 
levels and that he had been on medication for hypertension 
since his discharge from service.

Additional VA and private treatment records for the period of 
December 1995 to November 2002 reflect treatment for the 
veteran's hypertension and diabetes mellitus.  A private 
medical record entry from January 2000 reflects that the 
veteran reported a history of diabetes mellitus for the 
previous 12 years, and a history of hypertension for the 
previous 20 years.  

At the veteran's hearing before the Board in December 2000, 
the veteran testified that he first began experiencing 
elevated blood pressure in the early to mid 1970's 
(transcript (T.) at p. 8).  He asserted that he did not have 
this problem before going into the service (T. at p. 8).  It 
began some years after service (T. at p. 8).  He was 
currently being treated for hypertension (T. at pp. 8-9).  He 
denied being treated for hypertension while in the service 
but maintained that he was evaluated for elevated sugar 
levels in service (T. at p. 9).  He was told that he had 
diabetes in the mid to late 1980's (T. at p. 9).  The veteran 
believed that the first signs of his diabetes occurred during 
service (T. at p. 9).  He denied that he had any problems 
with his blood sugar prior to the service (T. at p. 10).  A 
physician first told him that he had hypertension in the 
1970's (T. at p. 11).


II.  Analysis

The Board has reviewed the evidence of record and first notes 
that it substantiates the existence of hypertension and 
diabetes mellitus.  However, as the veteran has been 
repeatedly advised, in order to establish service connection 
for hypertension and diabetes mellitus, it is necessary that 
medical evidence link hypertension and/or diabetes to the 
veteran's period of active service in 1970.  In this regard, 
the Board would point out that the one year presumptive 
period applicable to these disabilities is not available to 
the veteran as he served during a period of war for less than 
90 days.  38 C.F.R. § 3.307, 3.309 (2002).  Thus, it is 
necessary that medical evidence link such disability directly 
to the veteran's service.  

The Board's review of the voluminous evidence contained 
within the record fails to reveal any such evidence.  The 
service medical records do not reflect diagnoses, findings or 
treatment for either hypertension or diabetes, and the 
Board's review of relevant urinalysis studies does not 
support the veteran's claim of elevated sugar levels during 
service.  In addition, post-service medical records do not 
reflect the diagnosis of either diabetes mellitus or 
hypertension until many years after service, and the veteran 
readily admits that the first diagnosis of hypertension 
occurred some years after service, and the first diagnosis of 
diabetes mellitus was not until the 1980's.  

While the Board does not doubt that the veteran is sincere in 
his belief that certain symptoms he experienced in service 
were the precursor of both his hypertension and diabetes 
diagnosed years later, as a lay person, his opinion in this 
regard is of little or no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, in comparing the lack of relevant in-service 
medical findings or diagnoses and post-service treatment 
records that place the onset of hypertension and diabetes 
mellitus many years after service, with the veteran's 
unsupported assertions that hypertension and diabetes 
mellitus began during service, the Board must find the former 
to be of far more probative value, and that a preponderance 
of the evidence is therefore against entitlement to service 
connection for hypertension and diabetes mellitus.  


ORDER

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.

REMAND

With respect to the claim for service connection for a 
neurotic disorder, the Board notes that the record now 
contains a January 2003 medical statement from VA physician, 
Dr. R. H.  In his statement, while Dr. R. H. notes that 
certain relevant symptoms have been continuing since the 
veteran's service, he then only concludes that "Mr. S." 
believes he is deserving of compensation for years of 
suffering from symptoms which he feels were exacerbated 
during service.  Thus, even assuming that Dr. R. H. was not 
confused about the identity of the patient that was the 
subject of his statement, Dr. R. H. does not causally relate 
current disability to service.  He merely states that the 
veteran believes his symptoms are related to service.  
However, the Board does find that Dr. R. H.'s statement 
regarding continuing symptomatology and current diagnoses of 
psychiatric disability requires that the veteran be afforded 
VA examination for an opinion as to whether it is as likely 
as not that any current psychiatric disability is related to 
service.  

In light of the above, this matter is REMANDED for the 
following:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of all acquired 
psychiatric disorders.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report.  Following the examination and 
review of the record, the examiner should 
state whether it is as likely as not that 
there is a causal relationship between any 
current acquired psychiatric disorder and 
service.

2.  After the completion of any 
development deemed appropriate in addition 
to that requested above, the issues on 
appeal should be readjudicated.  If the 
benefit sought on appeal is not granted to 
the appellant's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 



